Case: 14-20770      Document: 00513452875         Page: 1    Date Filed: 04/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20770
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 5, 2016
JEFFREY C. COWART,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

OFFICER D. LAVERGNE,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-396


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jeffrey C. Cowart, now Texas prisoner # 1758889, has appealed the
dismissal following a bench trial of his civil rights complaint alleging that
police officer D. Lavergne acted with deliberate indifference to his serious
medical needs following his arrest after an early morning traffic accident.
Cowart’s motions (1) to receive sealed documents; (2) for appointment of
counsel; (3) to add Montgomery County Sheriff Gage and other unidentified


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20770     Document: 00513452875     Page: 2   Date Filed: 04/05/2016


                                  No. 14-20770

jail personnel as defendants; and (4) for production of documents by the Patton
Village Police Department are DENIED.
      On appeal, Cowart complains generally that the district court’s fact
findings following the bench trial were erroneous and were based on false
evidence. Cowart has not provided the court with transcripts of the pretrial
conference and bench trial, which are necessary for review of that issue. See
FED. R. APP. P. 10(b)(2); see also Richardson v. Henry, 902 F.2d 414, 415-16
(5th Cir. 1990). Accordingly, the appeal is DISMISSED IN PART.
      Cowart also complains that the district court unfairly denied his
requests for issuance of subpoenas requiring the presence of witnesses at trial
and the production of documents. The record reflects that the district court
ordered the production of documents and records relating to injuries sustained
by Cowart during the traffic accident and medical treatment he received for
those injuries; the court ordered the production of medical records, police
reports, accident reports, internal affairs investigation reports, jail records,
and “all other available records relating to” Cowart’s arrest and Lavergne’s
physical condition and medical treatment. Copies of the documents that were
produced were provided to Cowart, except that Cowart was permitted to
inspect his voluminous medical records. Those materials, coupled with the
testimony presented at trial, could be expected to show what transpired on the
morning of Cowart’s arrest.       In light of the record before us, Cowart’s
arguments are speculative and do not demonstrate that he had a substantial
need for the witness testimony or the documents. See Adkins v. Kaspar, 393
F.3d 559, 571 (5th Cir. 2004); Cupit v. Jones, 835 F.2d 82, 86-87 (5th Cir. 1987).
Accordingly, the appeal is AFFIRMED IN PART.




                                        2